07/31/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0692


                                         DA 19-0692
                                   _________________

MONTANA STATE UNIVERSITY-
NORTHERN,

             Petitioner and Appellant,

      v.                                                         ORDER

RANDY BACHMEIER,

             Respondent, Appellee,
             and Cross-Appellant.
                                   _________________


       In a July 30, 2020 Order, this Court rejected Appellant’s electronically filed
cross-appeal answer and reply brief and ordered the brief be resubmitted. Upon further
review,
       IT IS ORDERED that this Court’s July 30, 2020 Order is hereby RESCINDED
and the Appellant’s Reply and Answer to Cross Appeal shall be accepted for filing as of
July 30, 2020. All times for any subsequent briefing contained in M. R. App. P. 13
remain in effect.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                                                            Electronically signed by:
                                                                             James Jeremiah Shea
                                                                       Justice, Montana Supreme Court
                                                                                  July 31 2020